Opinion issued January 29, 2009          





 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00815-CR
____________

ASHLEY NICOLE WILLIAMS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 21st District Court  
Washington County, Texas
Trial Court Cause No. 14978



MEMORANDUM  OPINION ON REHEARING
	Upon reconsideration of relator's motion for rehearing, we deny the motion,
withdraw our opinion of November 6, 2008 and substitute the following in its place.
	We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Ashley Nicole Williams, and signed a final judgment in this case on August 14, 2008. 
Thirty days from August 14, 2008 was September 13, 2008, which fell on a Saturday. 
Tex. R. App. P. 26.2(a)(2).  Notice of appeal was therefore due on Monday,
September 15, 2008. The appellant gave notice of appeal on September 19, 2008,
which was within the 15 days to file for extension of time.  Tex. R. App. P. 26.3. 
However, no motion for extension of time stating reasons for the need for an
extension of time was filed within 15 days of September 19, 2008.  A motion for
extension of time was filed after that on October 10, 2008.  When a notice of appeal
is filed within the 15 day period, but no timely motion for extension is also filed
within the 15 day period, the appellate court lacks jurisdiction.  Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996);  Slaton v. State, 981 S.W.2d 208, 209-10
(Tex. Crim. App. 1998).
	We therefore dismiss the appeal for lack of jurisdiction.
	It is so ORDERED.
PER CURIAM
 Panel consists of Justices Taft, Keyes, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).